Title: General Orders, 29 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 29th 1776
 [  ][  ].
 

One Orderly Serjeant from each regiment in General Wadsworths, General Wolcot’s and General Fellows’s Brigades, and

one from Col. Knox’s Command, to attend daily at Head Quarters until further orders.
The commanding officers of each company, in the several regiments in this post, are strictly required to attend, to the orders that have been given, by the Commander in Chief, from time to time, to see that their respective Rolls are looked over, and the orders of the day published to their whole company. And as it is the pleasure of the Commander in Chief of the Continental Forces, that all Soldiers that pass from Long Island here without passes, should immediately be sent back. All the Guards especially, and all others, belonging to the Army in this post, are required to take up all soldiers coming from Long Island without passes signed by a proper officer, and send them immediately back to Long Island.
The Colonels or commanding Officers of each regiment must take care that the arms and ammunition of each soldier be in good order; that they be equipped and constantly ready for action. They must be particularly attentive to see that the Cartridges suit their peices.
All the guards, and also all others belonging to the Army, are to be vigilant in taking up, and confining, all persons guilty of disorderly firing, or firing without leave. All the guards supplied by general detail, are to be punctually on the Grand Parade by eight o’clock in the morning, and in case any Brigade Major does not punctually bring on the men, he is to furnish, the Brigadier of the day is to report him immediately, and if such Brigade Major is delayed by the negligence of an Adjutant, he is to put such Adjutant immediately under an arrest.
It is hoped that every officer and soldier, in this post, will exert himself for the good of the service, to the utmost; and as there are many intrenchments, now begun that are unfinished, that necessity requires should be immediately completed; it is justly expected, that every brave man will exert himself to complete every needful fortification.
